STONE, J.
It is certainly- a good and wholesome rule, which should be strictly regarded, that any pecuniary interest, even' the smallest, in ’the event Of the suit, will disqualify a person from serving on the jury charged with its trial. This rule-is necessary as a protection to the public interest, and as a guaranty of that purity and integrity in the administration of the law, which alone can inspire respect for, and confidence in our judicial tribunals. — Russell v. Hamilton, 2 Scam. 56 ; Lynch v. Horry, 1 Bay, 229; Wood v. Stoddard, 2 Johns. 194; Finch’s Law, 399 ; Hesketh v. Braddock, 3 Burr. 1856 ; Davis v. Allen, 11 Pick. 466 ; Brittain v. Allen, 2 Den. 120; Page v. Railroad Co., 1 Foster, 438 ; 3 Black. Com. 363.
If, however, <fche sqciety of free-masons is, in its financial policy, purely eleemosynary, or charitable, then the merm hers of the .grand lodge, as such, cannot be said to have any pecuniary interest dn the result of the suit; and no other ground of -challengo against these jurors being shown, the ruling'-of the- circuit court, on the hypothesis stated, would be -free from error. — Com. v. O'Neil, 6 Gray, 343 M. E. Church v. Wood, 5 Ohio, 283 ; 1 Greenh. Ev. *482§ 333 ; Nason v. Thatcher, 7 Mass. 398 ; Pliil. Ev., Cow. & Hill’s Notes, (edition of 1850,) vol. 3, pp. 58-9,
The society known as free-masons lias long existed in this country, and in almost or quite-every part of it. The purpose and objects-of the society have been made public iii numerous books, periodicals, and public addresses. From all these sources of information, and from the generally received and accredited judgment of the public, the sole purpose and object with which masonic institutions acquire money and property,'beyond their current expenses as-a society, (furniture, lights, fuel, stationery, and the like,) are for the bestowal of reliefs and charities to the needy. In addition,-the 3d and 4th sections of the act to incorporate masonic lodges in the State of Alabama, tend to. confirm the belief that the society-is eleemosynary in its aims. Under these circumstances, we hold, that we will take judicial notice, that the grand ancl subordinate lodges of free-masons- within the State of Alabama constitute a charii able or eleemosynary corporation. — Mayor of Wetumpka v. Winter, 29 Ala. 660; Salomon v. The State, 28 Ala. 88; Dozier v. Joyce, 8 Por. 303 ; Lampton v. Haggard, 3 Mon. 149; Jones v. Overstreet, 4 Mon. 547; Floyd v. Ricks, 14 Ark. 293 ; Stephen v. State of Georgia, 11 Ga. 241; Duncan v. Littell, 2 Bibb, 424 ; Sterne v. The State, 20 Ala. 43 ; Ward v. The State, 22 Ala. 16.
It results from what we,, have said above, that the circuit court rightly overruled the. -several objections to the jurors and to the witness.
[3.].. It is also urged,, that the circuit court erred in admitting .in .evidence the .charter of, the subordinate lodge, because oL a variance between the corporate name of the grand lodge of free-masons. as found in the act of incorporation, and that by which it granted the charter to the subordinate lodge.
In the leading case of the Mayor and Burgesses of Lynn, (10 Rep. 124,) it is said, that “ variances in syllabis et verbis, and not in sensu et re, are not material.” It is further stated, as the rule for determining tvhen the variance is im*483material, that the descriptive words used shall import the certain and true name of the corporation. In Newport Mechanics’ Manf. Co. v. Starbird, (10 N. H. 125,) it is intimated'as sufficient, “if there is enough expressed to show that there is such an artificial being, and to distinguish it from all* others.” In the case of Doe, on demise of Mayor, &c., of Waldon v. Miller, (1 Barn. & Ald. 699,) the declaration stated a demise by “the mayor, aldermen, capital burgesses and commonalty of the borough town of Waldon.'” The act of incorporation- given in- evidence named the corporation “the mayor, aider-men,-capital burgesses, and commonalty of Waldon.*’ ' The court of king’s bench ruled the variance immaterial. — See, also, Mayor, &c., of Stafford v. Bolton, 1 Bos. & Pul. 43 ; Inhab. of Middletown v. McConnice, Pennington, (N. J.) 500, in margin ; African Society v. Varick, 13 Johns. 38; Midway Cotton Manf. v. Adams, 10 Mass. 360 ; Inhab v. String, 5 Halst. 323 ; Milford and Chil. Turnpike Co. v. Brush, 10 Ohio, 112 ; Minot v. Curtis, 7 Mass. 444; Hagerstown Turnpike Road v. Creeger, 5 Har. & Johns. 122.
In the case from 10th New Hampshire Reports, cited supra, it was said, that -“the alteration or transposition of a word in the name [of a natural person] frequently makes an entirely different name ; while the name of a corporation frequently consists -of several descriptive words,' and the transposition of them, or an interpolation, or omission, or alteration ’of some of.-the-m,-may make no essential difference in the case.” '
In Smith v. Plankroad Co., (30 Ala.663,) we said, “There is a well-marked distinction between- a -misnomer, which incorrectly names a corporation, but correctly describes it, and tbe statement in the pleading of an entirely different party.” — See, also, McWalker v. Branch Bank, 3 Ala. 153; Crawford v. Bank, 4 Ala. 313 ; Smith v. Br. Bank, 5 Ala. 26 ; Hancock v. Br. Bank, ib. 440 ; Snelgrove v. Br. Bank, ib. 295; Crawford v. Br. Bank, 7 Ala. 383; Caldwell v. Br. Bank, 11 Ala. 549 ; Davis v. Br. Bank, 12 Ala. 463 Com. Bank v. French, 21 Pick. 486 ; Angell on Corporations, 98 a, 101, 645, et seq.
*484The name '.of the plaintiff below, as expressed in the act ¡by -which it was incorporated, is the '“Most Worshipful •Grand Lodge of Ancient Free-masons of Alabama, and its Masonic Jurisdiction.” The charter which was issued to the subordinate lodge, to the admission of which in evidence exception was reserved,, is in the name of “the Grand Lodge of the State of Alabama,” is directed to certain persons by name, and authorizes .them’“to form themselves into ,a regular lodge of ancient free-masons, by the name of Yorkville Lodge No. 131.” These marks of identification, we hold, sufficiently show that the charter was issued by the “Most Worshipful Grand Lodge of Ancient Free-masons of Alabama,” and the only variance consists in the omission of some words, making no essential difference in .the name. We think the corporation was identified by words sufficiently descriptive to let it in as evidence ; and, hence, we hold, that in this matter the cireuiá .court did not err..
Affirmed.